U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-121787 TRIM HOLDING GROUP (Exact name of registrant as specified in its charter) Nevada 20-0937461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 300 Center Ave, Suite 202, Bay City MI 48708 (Address of principal executive offices) (989) 509-5954 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of August 12, 2011, there were 2,255,000 shares of common stock, par value $0.0001, issued and outstanding. TRIM HOLDING GROUP FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item3 Quantitative and Qualitative Disclosures About Market Risk 4 Item4 Controls and Procedures 4 PART II – OTHER INFORMATION Item1 Legal Proceedings 5 Item1A Risk Factors 5 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 5 Item3 Defaults Upon Senior Securities 6 Item4 Removed and Reserved 6 Item5 Other Information 6 Item6 Exhibits 6 SIGNATURES 7 2 PART IFINANCIAL INFORMATION Item 1. Financial Statements. TRIM HOLDING GROUP (A Development Stage Company) BALANCE SHEETS AS OF JUNE 30, 2, 2010 June 30 December 31, 2011 2010 ASSETS Current Assets: Cash $ 39 $ 5,736 Prepaid expense 2,256 16,106 Total Current Assets 2,295 21,842 Total Assets $ 2,295 $ 21,842 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ 63,542 $ 60,919 Advances from stockholder 406,441 338,039 Notes payable - 8,578 Total Current Liabilities 469,983 407,536 Stockholders' Deficit: Preferred stock, series 1, class P-1 par value $8.75; 25,000,000 shares authorized; 22,000 issued and outstanding on June 30, 2011 and December 31, 2010 192,500 192,500 Preferred stock, series 2, class P-2 par value $7.00; 75,000,000 shares authorized; Nil issued and outstanding on June 30, 2011 and December 31, 2010, - - Common stock par value $0.0001; 400,000,000 shares authorized; 2,255,000 and 2,260,000 issued and outstanding on June 30, 2011 and December 31, 2010, respectively 226 226 Additional paid-in capital 139,182 139,182 Deficit accumulated during the development stage (799,596) (717,602) Total Stockholders' Deficit (467,688) (385,694) Total Liabilities and Stockholders' Deficit $ 2,295 $ 21,842 The accompanying notes are an integral part of these financial statements. 3 TRIM HOLDING GROUP (A Development Stage Company) STATEMENTS OF OPERATIONS For the Period From Inception For the Three For the Three For the Six For the Six (February 17, Months Ended Months Ended Months Ended Months Ended 2004) to June 30, June 30, June 30, June 30, June 30, 2011 2010 2011 2010 2011 Sales $ - $ - $ - $ - $ 42,021 Cost of Goods Sold - 36,419 Gross Profit - 5,602 Operating Expenses: General and administrative 64,997 421,143 81,994 771,635 621,480 Total Operating Expenses 64,997 421,143 81,994 771,635 621,480 Loss from Continuing Operations (64,997) (421,143) (81,994) (771,635) (615,878) Loss from Discontinued Operations - (183,718) Net Loss $ (64,997) $ (421,143) $ (81,994) $ (771,635) $ (799,596) Loss per Weighted Number of Shares Outstanding - Basic and Diluted $ (0.03) $ (0.19) $ (0.04) $ (0.34) $ (0.19) Weighted Average Number of Shares Outstanding - Basic and Diluted 2,255,000 2,260,833 2,255,000 2,261,667 4,260,833 The accompanying notes are an integral part of these financial statements. 4 TRIM HOLDING GROUP (A Development Stage Company) STATEMENTS OF CASH FLOWS For the Period For the Six For the Six From Inception Months Months (February 17, Ended Ended 2004) to June 30, June 30, June 30, 2011 2010 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (81,994) $ (771,635) $ (799,596) Adjustment for non-cash item: Common stock issued for services - - 10,000 Adjustments for changes in working capital: Prepaid expenses 13,850 7,460 (2,256) Accounts payable and accrued expenses 2,623 (13,866) 63,542 CASH USED IN OPERATING ACTIVITIES (65,521) (778,041) (728,310) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock - - 19,450 Advances from stockholder 68,402 191,625 406,441 Advances from officers forgiven - - 109,958 Stock issued in settlement of debt - - 192,500 Deferred stock offering expenses - 20,655) - Proceeds from issuance of stock for patents - 612,624 - Proceeds from notes payable (8,578) - - CASH PROVIDED BY FINANCING ACTIVITIES 59,824 783,594 728,349 NET (DECREASE) INCREASE IN CASH (5,697) 5,553 39 CASH - BEGINNING OF PERIOD 5,736 29,289 - CASH - END OF PERIOD $ 39 $ 34,842 39 The accompanying notes are an integral part of these financial statements. 5 NOTE 1 – NATURE OF BUSINESS AND BASIS OF PRESENTATION Nature of Operations Trim Holding Group (“Trim” or the “Company”) was incorporated on February 17, 2004 in the state of Delaware. A substantial part of the Company’s activities were involved in developing a business plan to market and distribute scarves, handbags and other products. On June 16, 2009, the majority interest in Trim was purchased in a private agreement by Louis Bertoli, an individual, with the objective to acquire and/or merge with other businesses. At June 30, 2011, the Company had not yet commenced operations. Expenses incurred from February 17, 2004 (date of inception) through June 30, 2011 relate to the Company’s formation and general administrative activities. Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Security and Exchange Commission ("SEC") Form 10-Q and Article 8 of SEC Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six months ended June 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. NOTE 2 – GOING CONCERN Certain principal conditions and events are prevalent which indicate that there could be substantial doubt about the Company’s ability to continue as a going concern for a reasonable period of time. These include: 1) Recurring operating losses 2) Stockholders’ deficiency 3) Working capital deficiency 4) Adverse key financial ratios The continuation of the Company as a going concern is dependent upon its ability to raise additional financing and ultimately attain and maintain profitable operations from commercialization of its intellectual property. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 3 – NOTE PAYABLE During the year ended December 31, 2010 the Company entered into an agreement with a financing company to finance the cost of D&O executive and organization liability insurance premium. The insurance policy is effective until July 30, 2011 and there was no unexpended portion of the premium as of June 30, 2011. Payments under the financing agreement are due in monthly installments of $2,344 including interest at 9.33% through May 31, 2011. The balance payable under the financing agreement was $0 and $9,376 at June 30, 2011 and December 31, 2010, respectively. NOTE 4 – CAPITAL STOCK On January 20, 2011, the Board approved the cancellation of 5,000 shares for non-payment of their issuance price. NOTE 5 – RELATED PARTY TRANSACTIONS The current majority shareholder loaned the Company $338,039 during the year ended December 31, 2010 to be used for working capital. These advances are unsecured, non-interest bearing and due on demand. On July 20, 2009, the Company entered into a two-year consulting agreement with Amersey Investment Holding LLC, a company controlled by a director (“Amersey”). Amersey will provide office space, office identity and assist the Company with corporate, financial, administrative and management records. For the six months ended June 30, 2011 and 2010, the Company incurred expenses of $30,000 and $30,000, respectively, in relation to these services. The Company is currently in negotiations to renew this contract. 6 The Company uses Bay City Transfer Agency & Registrar Inc. (“BCTAR”) to do its stock transfers. BCTAR is a company controlled by a director. For the six months ended June 30, 2011 and 2010, the Company incurred expenses of $4,500 and $9,952, respectively, in relation to these services. NOTE 6 – SUBSEQUENT EVENTS Events that have occurred subsequent June 30, 2011 have been evaluated through the date of this audit report. There have been no subsequent events that occurred during such period that would require disclosure in these financial statements or would be required to be recognized in the financial statements as of or for the six months ended June 30, 2011. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Forward Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes”, “project”, “expects”, “anticipates”, “estimates”, “intends”, “strategy”, “plan”, “may”, “will”, “would”, “will be”, “will continue”, “will likely result”, and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and we are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Overview (a) Business Background. Trim Holding Group (“we”, “us”, “our”, and the “Company”) is a development stage company originally incorporated on February 17, 2004 in the state of Delaware under the name TNT Designs, Inc. (“TNT”). At the time of our inception, we were engaged in the business of marketing and distributing scarves, handbags and other products from India. On October 7, 2009, we merged with and into Trim Nevada, Inc., a Nevada corporation, for the purpose of changing our domicile from Delaware to Nevada. As part of the merger, we changed our name to Trim Holding Group. Following the merger, we also changed our business and we now intend to engage in designing, marketing, and selling products in the Health Care and Environmental Quality sectors. (b) Recent Transactions. On December 31, 2009, we entered into a patents assignment agreement (the “Patent Agreement”) with Allkey, Ltd., a United Kingdom registered entity (“Allkey”) whereby we obtained the full and exclusive right, title, and interest in patents for a personal massaging device in consideration for the payment of USD $26,250,000 to Allkey payable by issuing and delivering to them 3,750,000 Series 2, Class P-2 preferred shares. The patents purchased were for the United States, Canada, and Mexico. Additionally, we acquired the option to acquire the exclusive patent rights in 46 other countries. On August 6, 2010, we entered into a purchase agreement ( the “Purchase Agreement”) with Allkey, together with a registration rights agreement (the “Registration Rights Agreement”), whereby within ten (10) days of the execution date of the Purchase Agreement, we agreed to sell to Allkey and Allkey agreed to purchase from us, at the price of US $7.00 per share, Six Million (6,000,000) shares of common stock (the “Shares”) and Nine Million (9,000,000) warrants (the “Warrants”) with each Warrant entitling Allkey the option to purchase one (1) share of our common stock at an exercise price of US $7.00 per share. Under the terms of the Purchase Agreement, the Warrants were to expire two years from the date of issuance, and the total purchase price for the Shares and Warrants would be Forty Two Million and No/100 dollars (US $42,000,000.00), payable in periodic tranches as directed by the Company over the course of a maximum seven month period. 7 On August 25, 2010, we filed a registration statement on Form S-1 (the “Registration Statement”) with the Securities and Exchange Commission (“SEC”). On October 13, 2010, we filed Pre-Effective Amendment No. 1 to the Registration Statement (“Amendment No. 1”) with the SEC. Amendment No. 1 covers the resale by Allkey of up to 6,000,000 shares of our common stock at a fixed price of $10.20 per share for a period not to exceed 180 days from the effective date of the registration statement. However, on November 24, 2010, we filed a Form RW with the SEC to withdraw the Registration Statement as amended by Amendment No. 1 as we believe that withdrawal of the Registration Statement is consistent with the public interest and the protection of investors. On December 7, 2010, we entered into a rescission agreement (the “Rescission Agreement”) with Allkey whereby the Parties agreed to mutually rescind the Purchase Agreement and Registration Rights Agreement. As a result of the Rescission Agreement, the Six Million (6,000,000) shares that were issued to Allkey were returned to the Company’s transfer agent, and the Nine Million (9,000,000) warrants that were issued to Allkey were cancelled. On December 9, 2010, we entered into a Redemption and Assignment Agreement (the “Assignment Agreement”) with Allkey whereby the parties agreed to terminate the Patent Agreement, as well as the options granted therein to acquire patent rights in certain other countries. As a result of the termination of the
